Under the circumstances of this case I am willing to concur in the opinion, but I do not concur in that part of the opinion wherein it is said that this court has never held thirteen years or less would be too remote to show a former conviction. I think the trend of all of our decisions are contrary to that view, and individually I am of the opinion that unless there is other evidence showing a continuity of criminal acts, a conviction had more than seven years prior to the commission of the offense for which he is then on trial would be too remote, and should not be admitted.